--------------------------------------------------------------------------------

Exhibit 10.53
 
Execution Copy


Tax Sharing Agreement, dated as of November 28, 2005 (the “Agreement”), between
Kerr-McGee Corporation, a Delaware corporation (“Distributing”) and Tronox
Incorporated (“Tronox”), a Delaware corporation. To the extent not defined
herein, all defined terms shall have the same meaning as in the Master
Separation Agreement (as hereinafter defined). 

--------------------------------------------------------------------------------

 
INTRODUCTION
 
WHEREAS, as of the date hereof, Distributing is the common parent of an
affiliated group of domestic corporations, including Tronox, which has elected
to file consolidated federal income tax returns;
 
WHEREAS, the board of directors of Distributing has determined that it would be
in the best interests of Distributing and its shareholders to separate the
Tronox Business (as hereinafter defined) from Distributing;
 
WHEREAS, the boards of directors of Distributing and Kerr-McGee Worldwide
Corporation have determined to contribute to Tronox Worldwide LLC certain
entities engaged in the Tronox Business and to contribute Tronox Worldwide LLC
to Tronox (the “Contribution”);
 
WHEREAS, the board of directors of Distributing expects to distribute (the
“Distribution”) all the outstanding shares of Class B common stock of Tronox to
the shareholders of Distributing;
 
WHEREAS, prior to the Distribution, Tronox will issue to the public shares of
Class A common stock of Tronox which, when issued, will constitute all of the
outstanding shares of Tronox’s Class A common stock (the “IPO”);
 
WHEREAS, Distributing and Tronox intend that the Contribution qualify as a
tax-free transfer under Sections 368(a)(1)(D) of the Internal Revenue Code of
1986, as amended (the “Code”), and the Distribution qualify as a pro rata or
non-pro rata tax-free distribution under Sections 355 and 368(a)(1)(D) of the
Code;
 
WHEREAS, it is appropriate and desirable to set forth the principles and
responsibilities of the parties to this Agreement regarding (i) future
adjustments with respect to Taxes, Tax Contests and other related Tax matters
and (ii) current Tax liabilities that arise as a result of the activities of the
parties prior to the IPO and restructuring activities undertaken to implement
the separation and Distribution;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:
 

--------------------------------------------------------------------------------


ARTICLE I
 
DEFINITIONS
 
The following terms shall have the following meanings (such meanings to apply
equally to both the singular and the plural forms of the terms defined). All
section references are to this Agreement unless otherwise stated.
 
“Claims Court Litigation” means the litigation that is currently pending in the
United States Court of Federal Claims, docket number 05-5T relating to the
question of capitalization versus deductibility of certain environmental
clean-up expenditures with respect to the contamination of the refining sites in
Cushing and Cleveland, Oklahoma.
 
“Claims Court Related Tax Adjustment” means, with respect to any
Pre-Deconsolidation Period, and as computed separately for each Tax, the net
increase in each such Tax equal to the sum of all adjustments made after the
Deconsolidation Date with respect to each such Tax for each such
Pre-Deconsolidation Period that are made pursuant to a Final Determination in a
Tax Contest involving the same or similar factual and legal issues that are at
issue in the Claims Court Litigation.
 
“Claims Court Related Tax Benefit” means (i) 100% of any Tax refund received in
the Claims Court Litigation or any Tax Contest related to a Pre-Deconsolidation
Period involving the same or similar factual and legal issues that are at issue
in the Claims Court Litigation and (ii) any deduction, amortization, exclusion
from income, or other allowance (including a loss or reduced gain recognized
upon a sale of an asset) that actually reduces in cash the amount of Tax that a
member of the Tronox Group would have been required to pay in a
Post-Deconsolidation Period (or actually increases in cash the amount of any Tax
refund to which a member of the Tronox Group would have been entitled in a
Post-Deconsolidation Period) in the absence of any basis increase resulting from
a Final Determination in the Claims Court Litigation or in a Tax Contest related
to a Pre-Deconsolidation Period involving the same or similar factual and legal
issues that are at issue in the Claims Court Litigation.
 
“Code” means the Internal Revenue of Code of 1986, as amended.
 
“Combined Tax” means any income or franchise Tax (whether measured by income or
capital) payable to any state, local or foreign taxing jurisdiction in which any
member of the Tronox Group has filed or will file a Return with a member of the
Distributing Group on an affiliated, consolidated, combined or unitary basis
with respect to such Tax.
 
“Combined Tax Return” means any Return with respect to a Combined Tax.
 
“Controlling Party” means, except as provided for in Section 4.06 hereof,
Distributing or any other member of the Distributing Group, or Tronox or any
other member of the Tronox Group, as the case may be, that filed or, if no
Return has been filed, was required to file, a Return that is subject to a Tax
Contest, or any successor and/or assign of any of the foregoing, provided that
any Combined Tax Return filed by Kerr-McGee Worldwide Corporation with a Taxing
Authority in Mississippi shall be deemed to be a Return filed by Tronox and
therefore Tronox shall be the Controlling Party with respect to any Tax Contest
related to any such Return. For the avoidance of doubt, with the exception of
Returns filed in Mississippi and subject to Section 4.06 hereof, the company
that actually filed any Federal Tax Return or Combined Tax Return (or any
successor or assign of such company) shall be the Controlling Party.
 
2

--------------------------------------------------------------------------------


“Credit Facility” means the Credit Agreement dated as of November 28, 2005 among
Tronox, Tronox Worldwide LLC, Lehman Brothers Inc., Credit Suisse, ABN AMRO
N.V., JPMorgan Chase Bank, N.A., Citicorp North America Inc. and the lenders
that are parties thereto.
 
“Deconsolidation Date” means, for purposes of this Agreement, the last date on
which Distributing and Tronox are permitted to file Returns on a consolidated or
combined basis, determined on a Tax jurisdiction by Tax jurisdiction basis.
 
“Distributing Business” means the businesses conducted by Distributing and its
subsidiaries other than the Tronox Business.
 
“Distributing Consolidated Group” means Distributing and each direct and
indirect subsidiary, including members of the Tronox Group, that is eligible to
join Distributing or any other member of the Distributing Group in the filing of
a consolidated Federal Tax Return or a Combined Tax Return.
 
“Distributing Group” means, at any time, Distributing and each of its direct and
indirect subsidiaries other than those subsidiaries that are members of the
Tronox Group.
 
“Distributing Tax Adjustment”means, with respect to any taxable period or
portion thereof, and as computed separately for each Tax, the net increase in
each such Tax equal to the sum of all adjustments made pursuant to a Final
Determination after the Deconsolidation Date with respect to each such Tax for
each such taxable period or portion thereof that are attributable to the
Distributing Business; provided, however, that any adjustment comprising a
Restructuring Adjustment shall not be considered in determining the amount of
any Distributing Tax Adjustment. 
 
“Distributing Tax Benefit”means, with respect to any taxable period or portion
thereof, and as computed separately for each Federal Tax and Combined Tax, the
net decrease in each Tax equal to the sum of all adjustments made pursuant to a
Final Determination after the Deconsolidation Date with respect to each such Tax
for each such taxable period or portion thereof that are attributable to the
Distributing Business; provided, however, that the amount of any Distributing
Tax Benefit shall not exceed the amount that the actual Tax liability for the
Tronox Group for the relevant taxable period is actually reduced by the
adjustments made pursuant to such Final Determination;
provided further, however, that any adjustment comprising a Restructuring
Adjustment shall not be considered in determining the amount of any Distributing
Tax Benefit. For purposes of the foregoing, if an adjustment that would
otherwise constitute a Distributing Tax Benefit is not considered a Distributing
Tax Benefit because the Tax liability of the Tronox Group is not actually
reduced as a result of such adjustment, such adjustment shall be carried-forward
and shall constitute a Distributing Tax Benefit at the time (and to the extent)
that the Tax liability of the Tronox Group is actually reduced as a result of
such prior adjustment. For purposes of determining when an adjustment described
in the preceding sentence actually reduces the Tax liability of the Tronox
Group, the Tronox Group shall be deemed to use all Tax Assets of the Tronox
Group prior to such adjustment.
 
3

--------------------------------------------------------------------------------


“Distribution Date” means the date on which the Distribution is effected.
 
“Federal Tax” means any Tax imposed under Subtitle A of the Code with respect to
which any member of the Tronox Group has filed or will file a consolidated
Return with a member of the Distributing Group.
 
“Federal Tax Return” means any Return with respect to a Federal Tax.
 
“Final Determination” means (i) a decision, judgment, decree or other order by
any court of competent jurisdiction, which has become final and is either no
longer subject to appeal or for which a determination not to appeal has been
made, (ii) a closing agreement made under Section 7121 of the Code or any
comparable provision of state, local or foreign law, (iii) a final disposition
by any Taxing Authority of a claim for refund or (iv) any other written
agreement relating to an adjustment between any Taxing Authority and any
Controlling Party the execution of which is final and prohibits such Taxing
Authority or the Controlling Party from seeking any further legal or
administrative remedies with respect to such adjustment.
 
“Group” means the Distributing Group or the Tronox Group, as the context
requires.
 
“Independent Third Party” means a nationally recognized law firm or any of the
following firms or their successors: Ernst & Young, KPMG, Deloitte & Touche and
PricewaterhouseCoopers.
 
“Interested Party” means, except as provided in Section 4.06 hereof,
Distributing or Tronox (including any successor and/or assign of any of the
foregoing), as the case may be, to the extent (i) such person or a member of
such person’s Group is not a Controlling Party with respect to a Tax Contest and
(ii) such person or a member of such person’s Group (A) may be liable for, or
required to make, any indemnity payment, reimbursement, tax sharing payment or
other payment pursuant to this Agreement with respect to such Tax Contest or (B)
may be entitled to receive any indemnity payment, reimbursement, tax sharing
payment or other payment pursuant to this Agreement with respect to such Tax
Contest.
 
“Master Separation Agreement”means the Master Separation Agreement, dated as of
November 28, 2005, among Distributing, Kerr-McGee Worldwide Corporation and
Tronox.
 
“Post-Deconsolidation Period” shall mean (i) a taxable period that begins after
the Deconsolidation Date and (ii) the portion beginning after the
Deconsolidation Date of any taxable period that includes (but does not end on)
the Deconsolidation Date.
 
“Pre-Deconsolidation Period” means (i) any taxable period that ends on or before
the close of the Deconsolidation Date and (ii) the portion ending on the close
of the Deconsolidation Date of any taxable period that includes (but does not
end on) the Deconsolidation Date.
 
“Restructuring Adjustment” means, with respect to any taxable period or portion
thereof, and as computed separately for each Tax, the net increase in each such
Tax equal to the sum of all adjustments made pursuant to a Final Determination
with respect to each such Tax for each such taxable period or portion thereof
that are attributable to any Restructuring Transaction.
 
4

--------------------------------------------------------------------------------


“Restructuring Transaction” means any transaction undertaken to effectuate the
separation of Distributing’s existing businesses into two independent businesses
other than (i) the Distribution, (ii) the IPO and (iii) the entering into of the
Credit Facility, including any pledges of collateral thereunder.
 
“Restructuring Tax” means any Tax incurred as a result of any Restructuring
Transaction which in the judgment of the parties is currently required to be
taken into account in determining the tax liability of any member of the
Distributing Group or Tronox Group for any Pre-Deconsolidation Period.
 
“Return” means any report of Taxes due, any claims for refund of Taxes paid, any
information return with respect to Taxes, or any other similar report,
statement, declaration, or document required to be filed under the Code or other
Tax Law, including any attachments, exhibits, or other materials submitted with
any of the foregoing, and including any amendments or supplements to any of the
foregoing.
 
“Tax” means any income, gross income, gross receipts, profits, capital, capital
stock, franchise, withholding, payroll, social security, workers compensation,
unemployment, disability, real property, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any governmental entity or political subdivision thereof,
and any interest, penalties, additions to tax, or additional amounts in respect
of the foregoing.
 
“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other loss, credit or
tax attribute that could be carried forward or back to reduce any Tax liability
(including, without limitation, deductions and credits relating to alternative
minimum taxes).
 
“Taxing Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.
 
“Tax Contest” means an audit, review, examination, assessment, deficiency or any
other administrative or judicial proceeding with the purpose or effect of
redetermining any Taxes (including any administrative or judicial review of any
claim for refund).
 
“Tax Packages” mean one or more packages of information that are (i) reasonably
necessary for the purpose of preparing Returns of the Distributing Consolidated
Group with respect to any tax period in which the information is relevant, and
(ii) completed in all material respects in accordance with the standards that
Distributing has established for its subsidiaries.
 
“Tiwest JV Entities” means the Tiwest Joint Venture, Tiwest Sales Pty. Ltd. and
Tiwest Pty. Ltd.
 
5

--------------------------------------------------------------------------------


“Transition Services Agreement” means the Transition Services Agreement, dated
as of November 28, 2005, among Distributing, Kerr-McGee Worldwide Corporation
and Tronox.
 
“Tronox Business” means the business of producing and marketing inorganic
industrial chemicals (including titanium dioxide pigment) and heavy minerals
conducted by the Tronox Group, together with the businesses previously conducted
by members of the Tronox Group.
 
“Tronox Combined Tax Liability” means, with respect to any taxable year, except
with respect to any Combined Tax Return filed in a Combined Add-Up State (as
defined below) an amount determined, on a Combined Tax Return by Combined Tax
Return basis, by dividing the total Combined Tax liability reflected on such
Return into two segments in proportion to the Distributing Group’s and the
Tronox Group’s relative contribution, if any, to the apportionment factor
relevant to such Combined Tax liability. For purposes of the foregoing, the
Distributing Group’s and the Tronox Group’s relative contribution, if any, to an
apportionment factor shall be determined by Distributing in good faith and in a
manner consistent with the past practices of Distributing and Tronox that have
been used in determining apportionment factors. In the case of any jurisdiction
in which Combined Taxes are calculated by first determining the taxable income
(or loss) of each member of the combined group and then adding each separate
company calculation to determine the group’s total Combined Tax liability (a
“Combined Add-Up State”), the amount of the Tronox Combined Tax Liability with
respect to such jurisdiction shall be calculated based on the product of the
Tronox Group’s income or loss and the separate apportionment factors (property,
payroll and sales) for each member of the Tronox Group, unless such amount is
determined pursuant to another allocation method mandated by a specific
jurisdiction. For purposes of the preceding sentence, the apportionment factors
shall be determined for each taxable period.
 
“Tronox Federal Tax Liability” means, with respect to any taxable year, the sum
of the Tronox Group’s Federal Tax liability and any interest, penalties and
other additions to Tax for such taxable year, computed as if the Tronox Group
were not and never were part of the Distributing Consolidated Group, but rather
were a separate affiliated group of corporations filing a consolidated United
States federal income tax return pursuant to Section 1501 of the Code; provided,
however, that transactions between members of the Tronox Group and members of
the Distributing Group shall, so long as Tronox is a member of the Distributing
Consolidated Group, be reflected in accordance with the consolidated return
regulations governing intercompany transactions. Such computation shall be made
(i) without regard to the income, deductions (including net operating loss and
capital loss deductions) and credits in any year of any member of the
Distributing Group, (ii) by taking into account any Tax Asset of the Tronox
Group, (iii) with regard to net operating loss and capital loss carryforwards
and carrybacks and minimum tax credits from earlier years of the Tronox Group,
but without regard to any such carryforwards from a Tax period (or portion
thereof) ending on or before the date hereof and arising solely due to treating
the Tronox Group as if it were never part of the Distributing Consolidated
Group, (iv) as though the highest rate of tax specified in Section 11(b) of the
Code were the only rate set forth in that section of the Code, (v) reflecting
positions, elections and accounting methods used by Distributing in preparing
the relevant Federal Tax Return for the Distributing Consolidated Group and (vi)
as though Tronox Worldwide LLC were a corporation rather than a disregarded
entity for all taxable periods. For purposes of the foregoing, the Tronox
Federal Tax Liability shall not include any Restructuring Taxes.
 
6

--------------------------------------------------------------------------------


“Tronox Group” means (i) prior to the Contribution, (A) Tronox Worldwide LLC and
each of its direct and indirect subsidiaries, (B) KM (Luxembourg) Holdings Sarl
and its direct and indirect subsidiaries, (C) Kerr-McGee B.V. and its
subsidiary, (D) Kerr-McGee Finance (Curacao) N.V., (E) KM Denmark International
ApS and its direct and indirect subsidiaries and (F) the Tiwest JV Entities and
(ii) after the Contribution, Tronox and each of its direct and indirect
subsidiaries and the Tiwest JV Entities.
 
“Tronox Tax Adjustment” means, with respect to any taxable period or portion
thereof, and as computed separately for each Tax, the net increase in each such
Tax equal to the sum of all adjustments made pursuant to a Final Determination
after the Deconsolidation Date with respect to each such Tax for each such
taxable period or portion thereof that are attributable to the Tronox Business;
provided, however, that any adjustment comprising a Restructuring Adjustment
shall not be considered in determining the amount of any Tronox Tax Adjustment.
 
“Tronox Tax Benefit” means, with respect to any taxable period or portion
thereof, and as computed separately for each Federal Tax and Combined Tax, the
net decrease in each such Tax equal to the sum of all adjustments made pursuant
to a Final Determination after the Deconsolidation Date with respect to each
such Tax for each such taxable period or portion thereof that are attributable
to the Tronox Business; provided, however, that the amount of any Tronox Tax
Benefit shall not exceed the amount that the actual Tax liability for the
Distributing Consolidated Group for the relevant taxable period is actually
reduced by the adjustments made pursuant to such Final Determination;
provided further, however, that any adjustment comprising a Restructuring
Adjustment shall not be considered in determining the amount of any Tronox Tax
Benefit. For purposes of the foregoing, if an adjustment that would otherwise
constitute a Tronox Tax Benefit is not considered a Tronox Tax Benefit because
the Tax liability of the Distributing Consolidated Group is not actually reduced
as a result of such adjustment, such adjustment shall be carried-forward and
shall constitute a Tronox Tax Benefit at the time (and to the extent) that the
Tax liability of the Distributing Consolidated Group is actually reduced as a
result of such prior adjustment. For purposes of determining when an adjustment
described in the preceding sentence actually reduces the Tax liability of the
Distributing Consolidated Group, the Distributing Consolidated Group shall be
deemed to use all Tax Assets of the Distributing Group prior to such adjustment.
 
ARTICLE II

 
ADMINISTRATIVE AND COMPLIANCE MATTERS
 
SECTION 2.01  Sole Tax Sharing Agreement. Any and all existing tax sharing
agreements or arrangements, written or unwritten, between any member of the
Distributing Group and any member of the Tronox Group shall be terminated as of
the date of this Agreement. As of the date of this Agreement, neither the
members of the Distributing Group nor the members of the Tronox Group shall have
any further rights or liabilities under any such pre-existing tax sharing
agreement or arrangement, and this Agreement shall be the sole tax sharing
agreement or arrangement between the members of the Distributing Group and the
members of the Tronox Group.
 
7

--------------------------------------------------------------------------------


SECTION 2.02  Designation as Agent. Each member of the Tronox Group hereby
irrevocably authorizes and designates Distributing as its agent, coordinator and
administrator for the purpose of taking any and all actions (including the
execution of waivers of applicable statutes of limitations) necessary or
incidental to (i) the filing of any Federal Tax or Combined Tax Return
(including any amended Return), (ii) the claiming of any refund, credit or
offset of Federal Tax or Combined Tax (even where an item or Tax Asset giving
rise to any such refund, credit or offset arises in a Post-Deconsolidation
Period), (iii) the control of any proceeding and (iv) the making of any payments
to, or collecting refunds from, any Taxing Authority, in each case relating only
to Federal Taxes or Combined Tax for any Pre-Deconsolidation Period.
Distributing covenants to Tronox that it shall be responsible to see that all
such administrative matters relating thereto shall be handled promptly and
appropriately.
 

SECTION 2.03  
Pre-Deconsolidation Period Returns

 
a)  Preparation of Returns. Distributing shall prepare, in accordance with
applicable law, the Federal Tax Return and Combined Tax Returns of the
Distributing Consolidated Group for all Pre-Deconsolidation Periods.
Distributing shall have the right with respect to such Returns to determine (i)
the manner in which such Returns shall be prepared and filed, including, without
limitation, the manner in which any item of income, gain, loss, deduction or
credit shall be reported, (ii) whether any extensions should be requested and
(iii) the elections that will be made by any member of the Distributing Group or
the Tronox Group. Distributing shall consult with representatives of Tronox in
exercising its rights set forth in the preceding sentence. Any Return with
respect to a Pre-Deconsolidation Period, other than the Federal Tax Return and
Combined Tax Returns, shall be prepared by the party required to file such
Return under applicable law.
 
b)  Delivery of Tax Packages. No later than July 15, 2006, Tronox shall prepare
and deliver to Distributing Tax Packages that include information of the Tronox
Group for any taxable period in which a member of the Tronox Group files Federal
Tax Returns or Combined Tax Returns with a member of the Distributing Group,
provided that if any Combined Tax Return is required to be filed (taking into
account available extensions) on or prior to September 15, 2006, Tronox shall
prepare and deliver Tax Packages to Distributing no later than 60 days prior to
the due date for filing such Return.
 
c)  Allocation. Distributing may, at its option, elect and Tronox shall join
Distributing (if necessary) in electing to ratably allocate items (other than
extraordinary items) of the Tronox Group in accordance with the relevant
provisions of Treasury Regulation Section 1.1502-76 and any comparable provision
of state, local or foreign law. If Distributing exercises its option to make
such an election, each member of the Tronox Group shall provide a statement
stating its consent to such election as required under applicable regulations.
 
d)  Post-Deconsolidation Period Returns of the Tronox Group. Subject to the
provisions of the Transition Services Agreement, Tronox shall be solely
responsible for the preparation and filing of the Returns of the Tronox Group
for all Post-Deconsolidation Periods that begin after the Deconsolidation Date.
 
8

--------------------------------------------------------------------------------


SECTION 2.04  Cooperation and exchange of information. In addition to Tronox’s
obligation pursuant to Section 2.03(b) hereof, Distributing, on the one hand,
and Tronox, on the other, will provide each other with such cooperation and
information as either of them reasonably may request of the other in (i) filing
any Return, amended return or claim for refund, (ii) determining a liability for
Taxes or a right to a refund of Taxes or (iii) participating in or conducting
any audit or other proceeding in respect of Taxes. Such cooperation and
information shall include providing copies of relevant Returns or portions
thereof, together with accompanying schedules and related work papers and
documents relating to rulings or other determinations by Tax Authorities. Each
party shall make its employees available on a mutually convenient basis to
provide explanations of any documents or information provided hereunder. Any
information obtained under this Section 2.04 shall be kept confidential, except
as may be otherwise necessary in connection with the filing of returns or claims
for refund or in conducting an audit or other proceeding. Distributing shall
retain (or cause to be retained) all books and records with respect to Tax
matters pertinent to any member of the Tronox Group relating to any
Pre-Deconsolidation Period until the expiration of the relevant statutory period
of limitations for the assessment of Tax, provided that Distributing shall
consult with Tronox prior to destroying any such books and records and shall
offer Tronox the opportunity to retain any such books and records after such
date.
 
ARTICLE III

 
TAX SHARING
 
SECTION 3.01      Intentionally Omitted.
 
SECTION 3.02  Tax Sharing.
 
a)  Deconsolidation Payment. On or prior to the Deconsolidation Date, an
intercompany payable shall be owed by Tronox to Distributing (the “Intercompany
Estimated Tax Payable”) in an amount equal to the sum of the Tronox Federal Tax
Liability and the Tronox Combined Tax Liability for the portion of any taxable
period that includes but does not, with respect to Distributing or any other
member of the Distributing Group, end on the Deconsolidation Date, in both cases
as estimated by Distributing in its sole, good-faith discretion. The
Intercompany Estimated Tax Payable shall be subject to the treatment of
intercompany obligations provided for pursuant to Section 2.4(b) of the Master
Separation Agreement.
 
b)  Pro Forma Returns. On the date that is five (5) business days prior to the
due date for the Distributing Consolidated Group’s 2005 consolidated federal
income tax return, including extensions, Distributing shall deliver to Tronox a
pro forma federal income tax return (the “2005 Pro Forma Federal Tax Return”) of
the Tronox Group reflecting the Tronox Federal Tax Liability for the portion of
such taxable year in which members of the Tronox Group were included in the
Distributing Consolidated Group. On the date that is five (5) business days
prior to the due date for each Combined Tax Return, including extensions, for
any taxable period that includes, but does not, with respect to Distributing or
any member of the Distributing Group, end on the Deconsolidation Date,
Distributing shall deliver to Tronox the relevant pro forma Combined Tax Return
(each a “Pro Forma Combined Tax Return” and together with the 2005 Pro Forma
Federal Tax Return, the “Pro Forma Returns”) of the Tronox Group reflecting the
relevant Tronox Combined Tax Liability for the portion of such taxable period in
which members of the Tronox Group were included in the Distributing Consolidated
Group with respect to such Combined Tax. Distributing shall prepare the Pro
Forma Returns taking into account elections, methods of accounting and positions
with respect to specific items that are consistent with those to be made by
Distributing for purposes of the Federal Tax Returns and Combined Tax Returns.
 
9

--------------------------------------------------------------------------------


c)  True-Up Payment. On or before the later of (i) the date Distributing (or
whichever member of the Distributing Group or the Tronox Group is responsible
for filing such Return, if not Distributing) files its last Combined Tax Return
for each taxable period that includes but, with respect to Distributing or any
other member of the Distributing Group, does not end on the Deconsolidation Date
or (ii) the date Distributing files its Federal Tax Return for the 2005 taxable
year, Tronox shall pay to Distributing, or Distributing shall pay to Tronox, as
appropriate, an amount equal to the difference, if any, between (A) the
aggregate of the Tronox Federal Tax Liability and the Tronox Combined Tax
Liabilities reflected on the Pro Forma Returns and (B) the amount of the
Intercompany Estimated Tax Payable.
 
d)  Tax Assets. If a Pro Forma Return reflects a Tax Asset of a member of the
Tronox Group that may under applicable law be used to reduce a Federal Tax or a
Combined Tax of the Distributing Group for any Pre-Deconsolidation Period,
Distributing shall pay to Tronox an amount equal to the actual Tax savings
produced by such Tronox Group Tax Asset at the time such Tax savings is realized
by the Distributing Group. The amount of any such Tax savings shall be an amount
of any refund actually received from a Taxing Authority or the reduction in
Taxes payable to a Taxing Authority as compared to the Taxes that would have
been payable to a Taxing Authority in the absence of such Tronox Group Tax
Asset.
 
SECTION 3.03    Audit Payments.
 
a)  Except as provided in Section 3.03(c) hereof, Tronox shall be liable for,
and shall indemnify and hold harmless any member of the Distributing Group
against, any and all Tronox Tax Adjustments for any Pre-Deconsolidation Period
with respect to any Return of any member of the Distributing Group or the Tronox
Group. Except as provided in Section 3.03(c) hereof, Tronox shall be entitled to
receive, and shall be paid by Distributing, the amount of any Tronox Tax Benefit
for any Pre-Deconsolidation Period with respect to any Return of any member of
the Distributing Group.
 
b)  Distributing shall be liable for, and shall indemnify and hold harmless any
member of the Tronox Group against, any and all Distributing Tax Adjustments for
any Pre-Deconsolidation Period with respect to any Return of any member of the
Distributing Group or the Tronox Group. Distributing shall be entitled to
receive, and shall be paid by Tronox, the amount of any Distributing Tax
Benefits for any Pre-Deconsolidation Period with respect to any Return of any
member of the Tronox Group.
 
c)  Notwithstanding Section 3.03(a) hereof, Distributing shall be liable for,
and shall indemnify and hold harmless any member of the Tronox Group against,
any and all Claims Court Related Tax Adjustments. Notwithstanding Section
3.03(a) hereof, Distributing shall be entitled to receive, and, to the extent
reflected on any Return of any member of the Tronox Group, shall be paid by
Tronox, the amount of any Claims Court Related Tax Benefits. For purposes of the
preceding sentence as it applies to a Claims Court Related Tax Benefit described
in clause (ii) of the definition thereof, Tronox and the other members of the
Tronox Group shall be deemed to use all other deductions, amortizations,
exclusions from income or other allowances (to the extent that such deductions,
amortizations, exclusions from income or other allowances are entitled to be
used under applicable law) prior to the use of any Claims Court Related Tax
Benefit in respect of which Tronox is required to pay Distributing hereunder.
 
10

--------------------------------------------------------------------------------


d)  Notwithstanding anything herein to the contrary, for purposes of this
Section 3.03, in the case of an adjustment for any Pre-Deconsolidation Period
relating to any state or local income or franchise Tax that is filed on a
Combined Return (other than any Combined Tax Return filed in a Combined Add-Up
State), the amount of any Tronox Tax Adjustment, Tronox Tax Benefit,
Distributing Tax Adjustment or Distributing Tax Benefit shall be determined on a
Combined Return-by-Combined Return basis as follows:
 

(i)  
Audit adjustments resulting in a net increase or net decrease in Tax liability
(a “Tax Adjustment” or “Tax Benefit” respectively) shall be divided into two
segments in proportion to the Distributing Group’s and the Tronox Group’s
relative contribution, if any, to the apportionment factor relevant to such Tax
Adjustment or Tax Benefit, as the case may be, with each such segment referred
to as the “Distributing segment” and the “Tronox segment” for purposes of this
Section 3.03(d). For purposes of this Section 3.03(d), each of the Distributing
Group’s and the Tronox Group’s relative contribution, if any, to an
apportionment factor shall be determined (by Distributing in good faith) (A) in
a manner consistent with the past practices of Distributing and Tronox that have
been used in determining apportionment factors and (B) by taking into account
and giving effect to all adjustments reflected in a Final Determination with
respect to the relevant state or local income or franchise Tax for the taxable
period or portion thereof that is at issue. Accordingly, the apportionment
factor allocation methodology will be applied to the Net Tax Liability Payable
or Net Tax Refund Receivable (as defined below) in determining the total amount
of the Distributing segment and the Tronox segment. For purposes of the
preceding sentence, “Net Tax Liability Payable” or “Net Tax Refund Receivable”
shall mean the amount specified in the Final Determination issued by the
applicable state or local Taxing Authority after both giving effect to
utilization of tax credits and net operating losses and taking into account any
adjustments to apportionment factors, federal taxable income and state
modifications to federal taxable income. In the event that the Final
Determination reflects both adjustments to the overall apportionment factor and
to state taxable income, the Distributing Group’s and the Tronox Group’s
respective share, if any, of the Net Tax Liability Payable or Net Tax Refund
Receivable shall be calculated as follows: (I) first, by taking the revised
state Tax liability as reflected in the Final Determination (i.e., the state tax
liability as originally filed (including any prior revisions) modified by all of
the adjustments reflected in the Final Determination) and multiplying it by the
respective Distributing Group’s and Tronox Group’s share of the overall
apportionment factor as revised per such Final Determination in order to
determine the Distributing Group’s and the Tronox Group’s revised share of the
state Tax liability (for purposes of this calculation, the Distributing Group’s
and the Tronox Group’s share of the revised overall apportionment factor will be
a percentage determined by dividing each Group’s revised individual factor by
the revised overall apportionment factor); (II) second, by taking the state Tax
liability prior to revision by the Final Determination and multiplying it by the
respective Distributing Group’s and Tronox Group’s share of the overall
apportionment factor prior to revision by such Final Determination in order to
determine the Distributing Group’s and the Tronox Group’s share of the state Tax
liability prior to the revisions made by such Final Determination (for purposes
of this calculation, the Distributing Group’s and the Tronox Group’s share of
the overall apportionment factor prior to its revision by the Final
Determination will be a percentage determined by dividing each Group’s
individual factor prior to the Final Determination by the overall apportionment
factor prior to its revision by the Final Determination); and (III) third, the
difference between items (I) and (II) shall constitute the Distributing Group’s
and/or the Tronox Group’s share of the Net Tax Liability Payable or the Net Tax
Refund Receivable resulting from the adjustments made pursuant to the Final
Determination (and thus determine the relative amounts of the Distributing
segment or the Tronox segment).

 
11

--------------------------------------------------------------------------------



(ii)  
The Tronox Tax Adjustment or Tronox Tax Benefit shall be equal to the amount of
the Tronox segment.

 

(iii)  
The Distributing Tax Adjustment or Distributing Tax Benefit shall be equal to
the amount of the Distributing segment.

 
SECTION 3.04  Restructuring Taxes and Adjustments The Distributing Group shall
be liable for 100% of any Restructuring Tax and any Restructuring Adjustment
provided that the Distributing Group’s aggregate liability for such
Restructuring Taxes and Restructuring Adjustments shall not exceed $17 million
(after which the Tronox Group shall be liable for 100% of any Restructuring Tax
and Restructuring Adjustment). If Tronox or another member of the Tronox Group
is required under applicable law to pay any Restructuring Tax or Restructuring
Adjustment which is the liability of the Distributing Group pursuant to this
Section 3.04, Tronox shall, upon written notice to Distributing, be entitled to
a payment equal to the portion of such Restructuring Tax or Restructuring
Adjustment paid by Tronox or other member of the Tronox Group to the applicable
Taxing Authority that is the liability of the Distributing Group pursuant to
this Section 3.04. If Distributing or another member of the Distributing Group
is required under applicable law to pay any Restructuring Tax or Restructuring
Adjustment which is the liability of the Tronox Group pursuant to this Section
3.04, Distributing shall, upon written notice to Tronox, be entitled to a
payment equal to the portion of such Restructuring Tax or Restructuring
Adjustment paid by Distributing or other member of the Distributing Group to the
applicable Taxing Authority that is the liability of the Tronox Group pursuant
to this Section 3.04.
 
SECTION 3.05  Non-Income Taxes. In the case of any Return related to Taxes
(other than income or franchise Taxes) in which one or more members of the
Distributing Group file with one or members of the Tronox Group (each such
Return, a “Joint Return”) with respect to a Pre-Deconsolidation Period, the
Distributing Group shall be liable for the Taxes reflected on any such Joint
Return attributable to the Distributing Business and the Tronox Group shall be
liable for the Taxes reflected on such Joint Returns attributable to the Tronox
Business. In the event that the portion of such Taxes attributable to a
particular business cannot be determined, then the Distributing Group shall be
liable for such Taxes.
 
12

--------------------------------------------------------------------------------


SECTION 3.06  Deductions Related to Options and Restricted Stock. For any and
all taxable years ending on or after the Deconsolidation Date, Tronox shall pay
to Distributing the “deemed tax benefit” attributable to all deductions Tronox
is entitled to claim after the Deconsolidation Date in respect of exercises of
compensatory stock options to acquire Distributing stock and the vesting of
Distributing restricted stock (or dividends paid on Distributing restricted
stock), in each case that are held by employees (or former employees) of any
member of the Tronox Group. For purposes of the foregoing, the “deemed tax
benefit” referred to in the previous sentence shall conclusively be the total
amount of the available deduction for any such exercise or vesting multiplied by
36%. Tronox shall pay the “deemed tax benefit” amount to Distributing no later
than the due date for filing Tronox’s federal income Tax Return for the year in
which any such deduction is eligible to be claimed on such Return.
 
ARTICLE IV
 
TAX CONTESTS
 
SECTION 4.01  Notification of Tax Contests. The Controlling Party shall promptly
notify all Interested Parties of (a) the commencement of any Tax Contest
pursuant to which such Interested Parties may be required to make or entitled to
receive an indemnity payment, reimbursement, tax sharing payment or other
payment pursuant to this Agreement and (b) as required and specified in Section
4.04 hereof, any Final Determination made with respect to any Tax Contest
pursuant to which such Interested Parties may be required to make, or entitled
to receive, any indemnity payment, reimbursement, tax sharing payment or other
payment pursuant to this Agreement. The failure of a Controlling Party to
promptly notify any Interested Party as specified in the preceding sentence
shall not relieve any such Interested Party of any liability and/or obligation
which it may have to the Controlling Party under this Agreement except to the
extent that the Interested Party was actually materially prejudiced by such
failure, and in no event shall such failure relieve the Interested Party from
any other liability or obligation which it may have to the Controlling Party.
 
SECTION 4.02  Tax Contest Settlement Rights. The Controlling Party shall have
the sole right to contest, litigate, compromise and settle any adjustment that
is made or proposed in a Tax Contest without obtaining the prior consent of any
Interested Party; provided, however, that, unless waived by the parties in
writing, the Controlling Party shall, in connection with any proposed or
assessed adjustment in a Tax Contest for which an Interested Party may be
required to make, or entitled to receive, an indemnity payment, reimbursement,
tax sharing payment or other payment pursuant to this Agreement (a) keep all
Interested Parties informed in a timely manner of all actions taken or proposed
to be taken by the Controlling Party and (b) timely provide all such Interested
Parties with copies of any correspondence or filings submitted to any Taxing
Authority or judicial authority, in each case in connection with any contest,
litigation, compromise or settlement relating to any such adjustment in a Tax
Contest. The failure of a Controlling Party to take any action as specified in
the preceding sentence with respect to an Interested Party shall not relieve any
such Interested Party of any liability and/or obligation which it may have to
such Controlling Party under this Agreement except to the extent that the
Interested Party was actually materially prejudiced by such failure, and in no
event shall such failure relieve the Interested Party from any other liability
or obligation which it may have to such Controlling Party. The Controlling Party
may, at its sole discretion, take into account any suggestions made by an
Interested Party with respect to such contest, litigation, compromise or
settlement of any adjustment in a Tax Contest. All costs of any Tax Contest
shall be borne by the Controlling Party; provided, however, that (x) any costs
related to an Interested Party’s attendance at any meeting with a Taxing
Authority or hearing or proceeding before any judicial authority pursuant to
Section 4.03 hereof and (y) the costs of any legal or other representatives
retained by an Interested Party in connection with any Tax Contest that is
subject to the provisions of this Agreement shall, in each case, be borne by
such Interested Party.
 
13

--------------------------------------------------------------------------------


SECTION 4.03  Tax Contest Participation. Unless waived by the parties in
writing, the Controlling Party shall provide an Interested Party with written
notice reasonably in advance of, and such Interested Party shall have the right
to attend, any formally scheduled meetings with Taxing Authorities or hearings
or proceedings before any judicial authorities in connection with any contest,
litigation, compromise or settlement of any proposed or assessed adjustment that
is the subject of any Tax Contest pursuant to which such Interested Party may be
required to make, or entitled to receive, an indemnity payment, reimbursement,
tax sharing payment or other payment pursuant to this Agreement. In addition,
unless waived by the parties in writing, the Controlling Party shall provide
each such Interested Party with draft copies of any correspondence or filings to
be submitted to any Taxing Authority or judicial authority with respect to such
adjustments for such Interested Party’s review and comment. The Controlling
Party shall provide such draft copies reasonably in advance of the date that
they are to be submitted to the Taxing Authority or judicial authority and the
Interested Party shall provide comments, if any, with respect thereto within a
reasonable time before such submission. The failure of a Controlling Party to
provide any notice, correspondence or filing as specified in this Section 4.03
to an Interested Party shall not relieve any such Interested Party of any
liability and/or obligation which it may have to the Controlling Party under
this Agreement except to the extent that the Interested Party was actually
materially prejudiced by such failure, and in no event shall such failure
relieve the Interested Party from any other liability or obligation which it may
have to the Controlling Party.
 
SECTION 4.04  Tax Contest Waiver.
 
a)  The Controlling Party shall promptly provide written notice (the
“Controlling Party Notice”), sent postage prepaid by United States mail,
certified mail, return receipt requested, to all Interested Parties in a Tax
Contest (i) that a Final Determination has been made with respect to such Tax
Contest and (ii) enumerating the amount of (A) if the Interested Party is
Distributing or any member of the Distributing Group, the Distributing Tax
Adjustment or Distributing Tax Benefit or (B) if the Interested Party is Tronox
or any member of the Tronox Group, the Tronox Tax Adjustment or Tronox Tax
Benefit.
 
14

--------------------------------------------------------------------------------


b)  Within ninety (90) days after an Interested Party receives the notice
described in Section 4.04(a) hereof from the Controlling Party, such Interested
Party shall execute a written statement giving notice to the Controlling Party
(i) that the Interested Party agrees with the computations set forth in the
Controlling Party Notice except with respect to those adjustments computations
that, in the good faith judgment of the Interested Party, it disagrees with and
has specifically enumerated its disagreement with, including the amount of such
disagreement, in the statement (each such disagreed computation hereinafter
referred to as a “Disputed Adjustment”) and (ii) that the Interested Party
thereby waives its right to a determination by an Independent Third Party
pursuant to Section 4.05 hereof with respect to all computations to which it
agrees with its share (this statement referred to as the “Interested Party
Notice”). For the avoidance of doubt, in the Interested Party Notice, the
Interested Party may set forth its disagreement with the absolute amount of any
adjustment set forth in the Controlling Party Notice as well as the amount of
any Distributing Tax Adjustment, Distributing Tax Benefit, Tronox Tax Adjustment
or Tronox Tax Benefit contained in the Controlling Party Notice. The failure of
an Interested Party to provide the Interested Party Notice to the Controlling
Party within the ninety (90) day period specified in the preceding sentence
shall be deemed to conclusively indicate that such Interested Party agrees with
the computations set forth in the Controlling Party and that such Interested
Party waives its right to a determination by an Independent Third Party with
respect to all such computations pursuant to Section 4.05 hereof. The
Controlling Party or the Interested Party, as the case may be, shall pay as
specified in Article III hereof, the amount, if any, of any Distributing Tax
Adjustment, Distributing Tax Benefit, Tronox Tax Adjustment or Tronox Tax
Benefit that is not a Disputed Adjustment to the appropriate party.
 
c)  During the ninety (90) day period immediately following the Controlling
Party’s receipt of the Interested Party Notice, the Controlling Party and the
Interested Party shall in good faith confer with each other to resolve any
disagreement over each Disputed Adjustment that was specifically enumerated in
such Interested Party Notice. At the end of such ninety (90) day period, unless
otherwise extended in writing by mutual consent of the parties, the Interested
Party shall be deemed to agree with all Disputed Adjustments that were
specifically enumerated in the Interested Party Notice and waive its right to a
determination by an Independent Third Party pursuant to Section 4.05 hereof with
respect to all such Disputed Adjustments unless, and to the extent that, at any
time during such ninety (90) day (or extended) period, either the Controlling
Party or the Interested Party has given the other party written notice that it
is seeking a determination by an Independent Third Party pursuant to Section
4.05 hereof regarding the propriety of any such Disputed Adjustment. If the
Disputed Adjustments are not referred to an Independent Third Party, then the
Controlling Party or the Interested Party, as the case may be, shall pay as
specified in Article III hereof, the amount, if any, of any Distributing Tax
Adjustment, Distributing Tax Benefit, Tronox Tax Adjustment or Tronox Tax
Benefit (as adjusted pursuant to any agreement between the parties reached
during the ninety (90) day period described in this Section 4.04(c)) to the
appropriate party.
 
SECTION 4.05     Tax Contest Dispute Resolution.
 
a)  In the event that either a Controlling Party or an Interested Party has
given the other party written notice as required under Section 4.04(c) hereof
that it is seeking a determination by an Independent Third Party pursuant to
this Section 4.05 with respect to any Disputed Adjustment that was enumerated in
an Interested Party Notice, then the parties shall, within ten (10) days after a
party has received such notice, jointly select an Independent Third Party to
make such determination. In the event that the parties cannot jointly agree on
an Independent Third Party within such ten (10) day period, then the Controlling
Party and the Interested Party shall each immediately select an Independent
Third Party and the Independent Third Parties so selected by the parties shall
jointly select, within ten (10) days of their selection, another Independent
Third Party.
 
15

--------------------------------------------------------------------------------


b)  In making its determination as to the propriety of any Disputed Adjustment,
the Independent Third Party elected pursuant to Section 4.05(a) hereof shall
assume that the Interested Party is not required or entitled under applicable
law to be a member of any consolidated return. In addition, the Independent
Third Party shall make its determination according to the following procedure:
 
(i)  The Independent Third Party shall analyze each Disputed Adjustment for
which a determination is sought pursuant to this Section 4.05 on a stand-alone
basis to determine whether the actual outcome reached with respect to such
Disputed Adjustment as reflected in the Final Determination of the Tax Contest
was fair and appropriate taking into account the following exclusive criteria:
(A) the facts relating to such adjustment, (B) the applicable law, if any, with
respect to such adjustment, (C) the position of the applicable Taxing Authority
with respect to compromise, settlement or litigation of such adjustment, (D) the
strength of the factual and legal arguments made by the Controlling Party in
reaching the outcome with respect to such adjustment as reflected in the Final
Determination of the Tax Contest and (E) the strength of the factual and legal
arguments being made by the Interested Party for the alternative outcome being
asserted by such Interested Party (including the availability of fact,
information and documentation to support such alternative outcome). Based on
this analysis, the Independent Third Party shall determine what is the fair and
appropriate outcome (hereinafter referred to as the “Ultimate Determination”)
with respect to each such adjustment.
 
(ii)  The Interested Party shall only be entitled to modification of its share
of a Disputed Adjustment under this Section 4.05 if either (A) the amount that
would be paid by the Interested Party under the Ultimate Determination with
respect to such Disputed Adjustment is less than 80% of the amount that would be
paid by the Interested Party with respect to the Disputed Adjustment as set
forth in the Controlling Party Notice or (B) the amount that would be received
by the Interested Party under the Ultimate Determination with respect to such
Disputed Adjustment is more than 120% of the amount that the Interested Party
would receive with respect to such Disputed Adjustment as set forth in the
Controlling Party Notice. If an Interested Party is entitled to modification of
its share of any Disputed Adjustment under the preceding sentence, the amount
the Interested Party is entitled to receive, or is required to pay, as the case
may be, with respect to such Disputed Adjustment shall be equal to the amount of
the Ultimate Determination of such Disputed Adjustment.
 
c)  Any determination made or notice given by an Independent Third Party
pursuant to this Section 4.05 shall be (i) in writing, (ii) made within sixty
(60) days following the selection of the Independent Third Party unless such
period is otherwise extended by the mutual consent of the parties and (iii)
final and binding upon the parties. The costs of any Independent Third Party
shall be borne equally by the parties. The Controlling Party and the Interested
Party shall provide the Independent Third Party with such information or
documentation as may be appropriate or necessary in order for such Independent
Third Party to make the determination requested of it. Upon issuance of an
Independent Third Party’s notice under this Section 4.05, the Controlling Party
or the Interested Party, as the case may be, shall pay as specified in Article
III hereof, the amount, if any, of the Distributing Tax Adjustment, Distributing
Tax Benefit, Tronox Tax Adjustment or Tronox Tax Benefit as a determined
pursuant to the provisions of this Section 4.05 to the appropriate party.
 
16

--------------------------------------------------------------------------------


 
SECTION 4.06     Current Litigation
 
a)  Notwithstanding anything in this Article IV or in the definitions of
“Controlling Party” and “Interested Party” to the contrary, Distributing shall
be the Controlling Party and Tronox shall be an Interested Party with respect to
the Claims Court Litigation.
 
b)  Notwithstanding anything in this Article IV or in the definitions of
“Controlling Party” and “Interested Party” to the contrary, for any taxable year
after 1996 that is part of the Pre-Deconsolidation Period, if a Tax Contest
involving the same or similar factual and legal issues that are at issue in the
Claims Court Litigation arises, Distributing shall be the Controlling Party and
Tronox shall be an Interested Party.
 
SECTION 4.07   Costs and Expenses.  The costs and expenses of a Controlling
Party and an Interested Party in controlling or participating in ( as
applicable) a Tax Contest shall be borne by the party incurring such costs and
expenses.
 
ARTICLE V

 
REPRESENTATIONS AND COVENANTS
 

SECTION 5.01  
Representations.

 
a)  Tronox Representations. Tronox and each member of the Tronox Group represent
as of the date hereof and as of the Distribution Date that there is no plan or
intention to (i) liquidate, merge or consolidate Tronox or to liquidate, merge
or consolidate any member of the Tronox Group conducting an active trade or
business relied upon, or to be relied upon, in connection with the Distribution,
with any other person subsequent to the Distribution, (ii) sell or otherwise
dispose of any assets of Tronox or any member of the Tronox Group subsequent to
the Distribution other than in the ordinary course of business, (iii) unify or
otherwise reclassify or recapitalize the two classes of Tronox stock (iv) take
any other action inconsistent with the information and representations furnished
to Covington & Burling in connection with the opinion to be delivered by
Covington & Burling with respect to certain federal income tax consequences of
the Distribution and (v) enter into any negotiations, agreements or arrangements
with respect to transactions or events (including capital contributions,
acquisitions or stock issuances, but not including the Distribution or stock
issuances in connection with the performance of services by any officer,
director or employee of Tronox or any member of the Tronox Group other than any
officer, director or employee who owns 5% or more of any class of Tronox stock)
that may cause the Distribution to be treated as part of a plan or series of
related transactions pursuant to which one or more persons acquire, directly or
indirectly, Tronox stock representing a “50-percent or greater interest” within
the meaning of Section 355(d)(4) of the Code. For purposes of determining
whether any transaction may be treated as part of a plan or series of related
transactions pursuant to which one or more persons acquire, directly or
indirectly, Tronox stock representing a “50-percent or greater interest” within
the meaning of Section 355(d)(4) of the Code, Tronox stock issued on the
Deconsolidation Date (and any other shares of Tronox stock issued in connection
with the initial public offering of Tronox) shall be aggregated with any Tronox
stock issued or acquired in connection with any such transaction or events
together with any Tronox stock issued or acquired in connection with all other
such transactions or events subsequent to the Deconsolidation Date.
 
17

--------------------------------------------------------------------------------


b)  Distributing Representations. Distributing represents as of the date hereof
and as of the Distribution Date that there is no plan or intention to take any
action inconsistent with the information and representations furnished to
Covington & Burling in connection with the opinion to be delivered by Covington
& Burling with respect to certain federal income tax consequences of the
Distribution.
 
c)  Distributing and Tronox Representations. Each of Distributing and Tronox
respectively represent as of the date hereof and as of the Distribution Date
that neither Distributing nor Tronox respectively (as applicable) is aware of
any present plan or intention by the current shareholders of Distributing to
sell, exchange, transfer by gift or otherwise dispose of any of their stock or
securities in Distributing or Tronox subsequent to the Distribution.
 

SECTION 5.02  
Covenants.

 
a)  Tronox Covenants. Tronox covenants to Distributing that (i) from the date
herof until the end of the two-year period following the Distribution Date,
neither Tronox nor any member of the Tronox Group conducting an active trade or
business relied upon in connection with the Distribution will liquidate, merge
or consolidate with any other person, (ii) from the date hereof until the end of
the two-year period following the Distribution Date, Tronox LLC shall not (and
Tronox shall cause Tronox LLC to not) sell, exchange, distribute or otherwise
dispose of more than 20% of its assets that were used directly by Tronox LLC on
the Distribution Date in the active conduct of the Tronox Business, (iii)
following the Deconsolidation Date, Tronox will, for a minimum of two years
following the Distribution Date, continue the active conduct of the Tronox
Business, (iv) Tronox will not, nor will it permit any member of the Tronox
Group to, take any action inconsistent with the information and representations
furnished to Covington & Burling in connection with the opinion to be delivered
by Covington & Burling with respect to certain federal income tax consequences
of the Distribution, (v) from the date hereof until the end of the five year
period following the Distribution, Tronox will not unify or otherwise reclassify
or recapitalize the two classes of Tronox stock outstanding on the
Deconsolidation Date and (vi) from the date hereof until the end of the two year
period following the Distribution Date, Tronox will not enter into any
transaction or make any change in equity structure (including capital
contributions, acquisitions, redemptions or stock issuances, but not including
the Distribution or stock issuances in connection with the performance of
services by any officer, director or employee of Tronox or any member of the
Tronox Group other than any officer, director or employee who owns 5% or more of
any class of Tronox stock) that may cause the Distribution to be treated as part
of a plan or series of related transactions pursuant to which one or more
persons acquire, directly or indirectly, Tronox stock representing a “50-percent
or greater interest” within the meaning of Section 355(d)(4) of the Code at the
time of such transaction or change in equity structure. For purposes of
determining whether any transaction may be treated as part of a plan or series
of related transactions pursuant to which one or more persons acquire, directly
or indirectly, Tronox stock representing a “50-percent or greater interest”
within the meaning of Section 355(d)(4) of the Code, Tronox stock issued on the
Deconsolidation Date (and any other shares of Tronox stock issued in connection
with the initial public offering of Tronox) shall be aggregated with any Tronox
stock issued or acquired in connection with any such transaction or events
together with any Tronox stock issued or acquired in connection with all other
such transactions or events subsequent to the Deconsolidation Date.
 
18

--------------------------------------------------------------------------------


b)  Exceptions. Notwithstanding the foregoing covenants contained in Section
5.02(a) hereof, Tronox shall be permitted to take an action inconsistent with
Section 5.02(a), if, prior to taking such action, Tronox provides notification
to Distributing of its plans with respect to such action, and promptly responds
to any inquiries by Distributing following such notification, and either:
 
(i)  Tronox obtains a ruling with respect to the action from the Internal
Revenue Service or other applicable Taxing Authority that is reasonably
satisfactory to Distributing on a basis of facts and representations consistent
with the facts at the time of such action, that such action will not result in
the Distribution being taxable to Distributing or its shareholders, or
 
(ii)  Tronox obtains an opinion reasonably acceptable to Distributing of an
independent nationally recognized tax counsel acceptable to Distributing, on a
basis of facts and representations consistent with the facts at the time of such
action, that such action will not result in the Distribution being taxable to
Distributing or its shareholders
 
ARTICLE VI
 
INDEMNITY
 
SECTION 6.01  Tronox Indemnity. In addition to any Tax sharing payment required
to be made by Tronox or any member of the Tronox Group pursuant to the
provisions of Article III hereof, Tronox and each member of the Tronox Group
will jointly and severally indemnify Distributing and the members of the
Distributing Group against and hold them harmless from:
 

a)  
except in the case of any Restructuring Tax or Restructuring Adjustment, any Tax
liability of the Tronox Group which relates to a Post-Deconsolidation Period;

 

b)  
in the case of a Restructuring Tax or Restructuring Adjustment, any Tax which is
the liability of Tronox Group pursuant to Section 3.04 hereof;

 
c)  any Tax or other liability or damage resulting from a breach by Tronox or
any member of the Tronox Group of any representation or covenant made by Tronox
or any member of the Tronox Group herein; and
 
d)  all liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorney’s fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(a), (b) or (c), including those incurred in the contest in good faith in
appropriate proceeding relating to the imposition, assessment or assertion of
any such Tax, liability or damage.
 
19

--------------------------------------------------------------------------------


SECTION 6.02  Distributing Indemnity. In addition to any Tax sharing payment
required to be made by Distributing or any member of the Distributing Group
pursuant to the provisions of Article III hereof, Distributing and each member
of the Distributing Group will jointly and severally indemnify Tronox and each
member of the Tronox Group against and hold them harmless from:
 
a)  except in the case of any Restructuring Tax or Restructuring Adjustment, any
Tax liability of the Distributing Group which relates to a Post-Deconsolidation
Period and any Tax liability resulting from the Distribution, other than any
such liabilities described in Section 6.01(a);
 
b)  in the case of a Restructuring Tax or Restructuring Adjustment, any Tax
which is the liability of Distributing Group pursuant to Section 3.04 hereof;
 
c)  any Tax liability of the Distributing Consolidated Group with respect to a
Pre-Deconsolidation Period, other than Taxes, including any Tronox Tax
Adjustments, for which Tronox or any member of the Tronox Group is required to
reimburse Distributing pursuant to the provisions of Article III hereof;
 
d)  any Tax, or other liability or damage resulting from a breach by
Distributing or any member of the Distributing Group of any representation or
covenant made by Distributing herein; and
 
e)  all liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorney’s fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax liability or damage described in
(a), (b), (c) or (d), including those incurred in the contest in good faith in
appropriate proceeding relating to the imposition, assessment or assertion of
any such Tax, liability or damage.
 
ARTICLE VII

 
MISCELLANEOUS PROVISIONS
 
SECTION 7.01  Tax Characterization of Payments. For all Tax purposes, and
notwithstanding any other provision of this Agreement, to the extent permitted
by applicable law, the parties hereto shall treat any payment made pursuant to
this Agreement as a capital contribution or dividend distribution, as the case
may be, immediately before the Deconsolidation Date and, accordingly, as not
includible in the taxable income of the recipient. If any payment under this
Agreement is not permitted to be so treated (because, for example, the payment
relates to an event occurring after the Deconsolidation Date) or as a result of
a Final Determination it is determined that the receipt or accrual of any
payment made under this Agreement is taxable to the recipient of such payment,
the party making the payment shall pay to the recipient an amount equal to any
increase in the income Taxes of the recipient as a result of receiving the
payment (grossed up to take into account such payment, if applicable).
 
20

--------------------------------------------------------------------------------


SECTION 7.02  Payment. All payments to be made hereunder shall be made in
immediately available funds. Except as otherwise provided, all payments required
to be made pursuant to this Agreement shall be due 30 days after the receipt of
notice of such payment or, where no notice is required, 30 days after the fixing
of liability or the resolution of a dispute. Payments shall be deemed made when
received. Any payment that is not made when due shall bear interest at a rate
equal to the published one-month LIBOR rate plus 2% per annum for each day until
paid.
 
SECTION 7.03  Joint and Several Liability of Group Members. Each member of the
Distributing Group shall be jointly and severally liable for the obligations of
each other member of the Distributing Group hereunder. Each member of the Tronox
Group shall be jointly and severally liable for the obligations of each other
member of the Tronox Group hereunder.
 
SECTION 7.04  Performance. Distributing agrees and acknowledges that
Distributing shall be responsible for the performance of the obligations of each
member of the Distributing Group hereunder applicable to such member. Tronox
agrees and acknowledges that Tronox shall be responsible for the performance by
each member of the Tronox Group of the obligations hereunder applicable to such
member.
 
SECTION 7.05  Notices. All notices or other communications under this Agreement
shall be in writing (including by telecopy) and shall be deemed to be duly given
or made when delivered, or, in the case of telecopy, when received, addressed as
follows or to such other address as may be hereafter notified by the respective
party:


To Distributing:
Kerr-McGee Corporation
Kerr-McGee Worldwide Corporation
Kerr-McGee Center
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile: 405-270-3649
Attention: General Counsel
 
     with a copy to:
Covington & Burling
1330 Avenue of the Americas
New York, New York 10019
Facsimile: 212-841-1010
Attention: Scott F. Smith
 
To Tronox:
Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile: 405-270-4504
Attention: Chief Executive Officer
 
     with a copy to:
Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile: 405-270-4101
Attention: General Counsel

 
21

--------------------------------------------------------------------------------



SECTION 7.06  
Governing Law.

 
This Agreement shall be governed by the laws applicable to contracts entered
into and to be performed within the State of New York.
 

SECTION 7.07  
Jurisdiction.

 
Each party agrees to submit itself exclusively to the personal jurisdiction of
any New York court in the event any dispute arises out of this Agreement or any
of the transactions contemplated by this Agreement and agrees that it will not
attempt to deny or defeat such personal jurisdiction or venue by motion or other
request for leave from any such New York court. Each party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 7.07.
 

SECTION 7.08  
Waiver of jury trial.

 
Each party waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in respect of any dispute arising out of this
Agreement.
 

SECTION 7.09  
Entire Agreement.

 
This Agreement embodies the entire understanding between the parties relating to
its subject matter and supersedes and terminates all prior agreements and
understandings among the parties with respect to such matters. No promises,
covenants or representations of any kind, other than those expressly stated
herein, have been made to induce any party to enter into this Agreement. This
Agreement shall not be modified or terminated except by a writing duly signed by
each of the parties hereto, and no waiver of any provisions of this Agreement
shall be effective unless in a writing duly signed by the party sought to be
bound. If, and to the extent, the provisions of this Agreement conflict with the
Master Separation Agreement, or any other agreement entered into in connection
with the Distribution, the provisions of this Agreement shall control.
 

SECTION 7.10  
Assignment; Binding Effect.

 
Except as otherwise set forth herein, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, however, that no party hereto or thereto may assign
its respective rights or delegate its respective obligations under this
Agreement without the express prior written consent of the other party hereto or
thereto (such consent not to be unreasonably withheld or delayed).
 

SECTION 7.11  
Counterparts.

 
This Agreement may be executed in three or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same.
 
22

--------------------------------------------------------------------------------



SECTION 7.12  
Severability.

 
If any provision of this Agreement or the application of any such provision to
any person or circumstances shall be held invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality,
or unenforceability shall not affect any other provision hereof.
 

SECTION 7.13  
Headings.

 
Headings of sections in this Agreement are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 

SECTION 7.14  
Survival.

 
Notwithstanding anything in this Agreement to the contrary, the provisions of
this Agreement shall survive until the expiration of the applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof).
 


 




23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its respective duly authorized officer as of the date first set forth above.
 

 
KERR-MCGEE CORPORATION
     
By /s/ Robert M. Wohleber
 
Name: Robert M. Wohleber
 
Title: Senior Vice President and CFO
         
TRONOX INCORPORATED
     
By /s/ Thomas W. Adams
 
Name: Thomas W. Adams
 
Title: Chief Executive Officer



 